Citation Nr: 0405174	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for essential hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1963 to August 1966, and, while in the 
United States Army Reserves, he was activated and served in 
support of Desert Shield/Desert Storm from September 1990 to 
May 1991.  He also had unverified military reserve time.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  During the pendency of the appeal, 
the veteran testified at a personal hearing that was held at 
the RO before the undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Recent decisions of the United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims have further 
addressed shortcomings of VA in its application of VCAA.  

Considering the record in light of the above-referenced 
requirements, the Board finds that further RO action on the 
claim on appeal is needed.  

The veteran maintains, and his Army Reserve activation 
physician examination, dated in September 1990, indicate 
elevated blood pressure readings and subsequent elevated 
blood pressure readings while on active duty service.  
However, copies of his active duty service medical records 
for February 1963 to August 1966 are not in the claims file, 
despite repeated requests to obtain copies of those records, 
in January 1994 and April 1994, from the National Personnel 
Center.  Inasmuch as this case appears to concern whether a 
pre-existing hypertensive condition was permanently 
aggravated during active military service, another attempt 
should be made to obtain those active duty Air Force service 
medical records, which might possibly show inception of 
elevated blood pressure readings.  Also, the last request for 
those records was ten years ago.  Furthermore, the veteran 
testified during the October 2003 travel board hearing that 
after his active service in the Air Force, he joined the air 
forces reserves and then transferred to the army reserves, 
and was in the army reserves at the time the unit was 
activated in 1990.  Medical records during the veteran's 
periods of reserve duty should be obtained.

Further, pursuant to VA's duty to assist, since elevated 
blood pressure readings were noted during the veteran's 
military activation for duty in Southwest Asia, and he 
currently has a diagnosis of benign hypertension, the Board 
would like to have the veteran examined to obtain a 
definitive diagnosis of his claimed condition and, if 
essential hypertension is noted, obtain a medical opinion as 
to whether it is at least as likely as not that the pre-
service elevated blood pressure readings were permanently 
aggravated beyond the normal progression of the disease due 
to his active duty service.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claims on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service in the air 
force and army reserves.

3.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his claimed essential 
hypertension, particularly in the years 
between his separation from active duty 
service in August 1966, and activation in 
September 1990, as well as within a year 
after his separation from active duty 
service in May 1991.  After securing the 
necessary releases, the RO should obtain 
copies of those records not already in 
the claims file and have them associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

4.  The RO should again attempt to obtain 
copies of the veteran's Air Force active 
duty service medical records, for the 
period February 1963 to August 1966, and 
medical records associated with his 
period of air force and army reserve 
duty.  Once obtained, they are to be 
incorporated with the claims file.  The 
veteran and representative are to be 
notified of unsuccessful efforts in this 
regard.  

5.  Once copies of the above-mentioned 
records have been obtained, to the extent 
possible, and incorporated with the 
claims file, the RO is to schedule the 
veteran to undergo VA cardiovascular, 
including hypertensive vascular disease, 
examination, during which all appropriate 
studies and tests are to be performed, to 
determine the current status of his 
claimed condition and etiology of any 
cardiovascular disorder noted.  

Prior to the examination, the claims 
folder, to include the service medical 
records, must be made available to the 
physicians for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
each examiner's report.  

Following examination of the veteran and 
review of the records, the examining 
physician is to offer opinions as to:  a) 
a definitive diagnosis of any 
cardiovascular disease, including 
essential hypertension, and, if essential 
hypertension is diagnosed,  b) whether it 
is at least as likely as not that 
essential hypertension existed prior to 
the veteran's activation in September 
1990 and, if so,  c) was the pre-existing 
essential hypertension permanently 
aggravated beyond its normal progression 
by the veteran's active military service 
and, if aggravation is shown,  d) the 
degree of aggravation beyond the normal 
progression of the disease.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  Thereafter, the RO should 
readjudicate the issue on appeal.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


